DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive. 
The applicant alleges identifying and obtaining are well known in the art. The applicant has provided http://www.cityu.edu.hk/phy/appkchu/AP6120/5.PDF, as evidence. The examiner has considered the non-patent literature about photolithography. The applicant admits “[t]he entire chapter makes it clear that positioning is a given… without describing how to determine where to put that component”. The examiner submits the applicant’s representative admits the non-patent literature fails to disclose how to determine where to put a component.  Moreover, the non-patent literature fails to disclose “identifying a predetermined lithographic size constraint of a lithographic process” and “obtaining a component size and positioning for a first component of a plurality of components of the sub-lithographic device” are known. The Federal Circuit has held “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997)). In addition, the MPEP 2161.01 I discloses “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” Therefore, the examiner finds the applicant’s arguments unpersuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54  (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 , 920 (Fed. Cir. 2004)) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342 , 1345 (Fed. Cir. 2000)). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.	
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art Id.; Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997)). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id. See LizardTech, 424 F.3d at 1345 (holding that "[a]fter reading the patent, a person of skill in the art would not understand" the patentee to have invented a generic method where the patent only disclosed one embodiment of it). 
	
	
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm for “identifying a predetermined lithographic size constraint”
The examiner submits the applicant has not disclosed how the limitation “identifying a predetermined lithographic size constraint” is performed in claims 1 and 11.  The applicant noted in the remarks filed 3/11/2021 that the amendment filed 3/11/2021 would find support in figure 7. Figure 7 explicitly discloses a “[d]etermine a lithographic size constraint”.
The examiner submits that the “identifying” would encompass determining. 
The examiner submits the identifying/determining would be performed by a computer but the applicant has not disclosed an algorithm for performing the identifying/determining. The specification discloses “identifying a predetermined lithographic size constraint” in paragraphs [0014, 0032, 0039, 0040, 0085, 0095, 00114, 01134] and figures 7, but fails to disclose how to the size constraint is identified/determined.   MPEP 2161.01 section I discloses:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (underline and bolding added by the examiner) 

Lack of Algorithm for “obtaining a predetermined lithographic size constraint”
The examiner submits the applicant has not disclosed how the limitation “obtaining a component size and positioning for a first component of a plurality of components of the sub-lithographic device” is performed, in claims 1 and 11.
 The examiner submits the term “obtaining” would encompass the term “determining”.  
The applicant noted on 3/11/2021 the amendments found written description in paragraphs  [0085], [0087] and figure 7. The examiner submits paragraphs  [0085], [0087] and figure 7 only disclose “determining”. 
The examiner submits that the determining a component size and positioning, as disclosed in paragraphs  [0085], [0087], figure 7, would encompass determination  by a computer but the applicant has not disclosed an algorithm for performing the obtaining/determining a 
The examiner submits claims 2 and 3 would be encompassed by claim 1.
The examiner submits claim 2 would need an algorithm in order to perform “determining a second pitch”. The applicant has not disclosed an algorithm for “determining a second pitch”.
The examiner submits claim 3  would need an algorithm for “associating the first aperture in the first mask to the sub-lithographic device”, “associating a second aperture in the first mask to a second sub-lithographic device”, “determining a second area of the resist layer that will be at least partially exposed via the second aperture”, and “ determining a pitch for the first mask based on a spacing between the plurality of sub- lithographic devices”.

The examiner submits Liu (US 2011/0099526), specifically paragraphs [0016, 0017] disclose source mask optimization  using a an algorithm. Liu also discloses using a computer, as shown in figures 3 and 12 and paragraph [0093], for optimizing (identifying and determininng) the masking process.
Therefore, since the specification fails to disclose a computer and algorithm for “identifying a predetermined lithographic size constraint” and “obtaining a component size and positioning” the examiner submits the specification fails to show possession of the claimed invention. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims “identifying a predetermined lithographic size”. The examiner submits passage is unclear. The examiner does not know why a lithographic size would have to be “identified” if it has already been predetermined. In other words, the terms “identifying” and “predetermined” seem to be mutually exclusive. 
The applicant should amend the claims to either disclose identifying size constraint or using a predetermined size constraint, but not claim both. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817